      Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 1 of 16 Page ID #:1




1    PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROBERT L. WALLAN (SBN 126480)
2    robert.wallan@pillsburylaw.com
     REBECCA TIERNEY (SBN 274283)
3    rebecca.tierney@pillsburylaw.com
     725 South Figueroa Street, Suite 2800
4    Los Angeles, CA 90017-5406
     Telephone:     213.488.7100
5    Facsimile:     213.629.1033
6    Attorneys for Plaintiff IN-N-OUT BURGERS
7
8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   IN-N-OUT BURGERS, a California                         Case No. 8:20-cv-1000
     corporation,
12                Plaintiff,                                COMPLAINT
13            vs.                                           DEMAND FOR JURY TRIAL
14   ZURICH AMERICAN INSURANCE
     COMPANY,
15            Defendant.
16
17            Plaintiff In-N-Out Burgers (“Plaintiff” or “In-N-Out”) complains against
18   defendant Zurich American Insurance Company (“Zurich”) as follows:
19   I.       NATURE OF THE ACTION
20            1.         This action arises out of Zurich’s denial of coverage under an “all-risk”
21   insurance policy for business interruption losses. The “all-risk” policy drafted by
22   Zurich expressly includes coverage for many types of contamination, including
23   radiation, ammonia, virus, pathogen or pathogenic organism, and disease-causing
24   illness or agent. In-N-Out submitted a claim for business interruption and other
25   covered losses arising in connection with the novel coronavirus and ongoing COVID-
26   19 pandemic, but Zurich denied coverage.
27            2.         In-N-Out seeks damages for breach of contract against Zurich for its
28   failure to honor its policy obligations. In-N-Out further seeks a judgment declaring
                                                      -1-
                                                                                         COMPLAINT
     4839-2363-5900.v1                                                            Case No. 8:20-cv-1000
      Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 2 of 16 Page ID #:2




1    the scope of Zurich’s obligation to pay In-N-Out’s losses under The Zurich Edge™
2    commercial property insurance policy sold to In-N-Out.
3    II.      PARTIES
4             3.         In-N-Out is a California corporation with its principal place of business
5    in Irvine, California. In-N-Out is a well-known and successful chain of quick-service
6    restaurants specializing in award-winning hamburger and cheeseburger sandwiches.
7             4.         In-N-Out is informed and believes, and based thereon alleges, that Zurich
8    is a New York corporation with its principal place of business at 1299 Zurich Way,
9    Schaumburg, IL 60196.
10   III.     JURISDICTION AND VENUE
11            5.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332
12   because In-N-Out and Zurich are citizens of different states and the amount in
13   controversy exceeds $75,000 exclusive of interest and costs.
14            6.         Venue is proper in this Court pursuant to 28 U.S.C. §1391(2) as a
15   substantial amount or part of the events or omissions giving rise to the claim occurred
16   in this district.
17   IV.      FACTUAL BACKGROUND
18   A.       In-N-Out
19            7.         For over 70 years, In-N-Out has operated a highly recognizable and
20   successful chain of quick-service restaurants specializing in the highest quality
21   hamburger and cheeseburger sandwiches and other products and services.
22            8.         It currently operates approximately 350 locations predominantly in
23   California, and also in Arizona, Nevada, Utah, Oregon and Texas.
24            9.         Celebrated for its fresh food and other high standards of quality, In-N-
25   Out consistently rates with the press as the top quick service restaurant in customer
26   satisfaction surveys.
27            10.        In-N-Out’s commitment to its associates has resulted in recognition as
28   one of the best places in the country to work. This year, Glass Door recognized In-N-
                                                      -2-
                                                                                         COMPLAINT
     4839-2363-5900.v1                                                            Case No. 8:20-cv-1000
      Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 3 of 16 Page ID #:3




1    Out as number four on its list of best places to work in the United States, ahead of
2    Google, Southwest Airlines, John Deere, and many other highly regarded companies
3    across all of American industry.
4             11.        In-N-Out is known for its drive-through operations, but the vast majority
5    of all In-N-Out locations have dining rooms and outdoor eating areas where customers
6    walk up and place orders inside the restaurants, choosing to either dine at the
7    restaurant or take their food to go.
8             12.        As a part of its prudent business practices, In-N-Out maintains insurance
9    coverage. In-N-Out specifically maintains “all risk” coverage with Zurich, covering
10   not only more commonly known risks like fire, but also entirely unknown and novel
11   risks that may arise which were not previously considered by the Company, Zurich or
12   by the public at large. As described below in greater detail, the Zurich policy at issue
13   here provides coverage for “all risks of direct physical loss of or damage from any
14   cause unless excluded.” And the Zurich policy at issue here contains no exclusion for
15   viruses or infectious diseases.
16   B.       The COVID-19 Pandemic
17            13.        COVID-19 is an infectious disease caused by a virus, known as the
18   “novel coronavirus” or SARS-CoV-2. It is believed that the first instance of the
19   disease spreading to humans was in or around December 2019.
20            14.        In January 2020, this virus and its resulting disease COVID-19 reached
21   the United States and quickly spread across the country. As early as February 26,
22   2020, the Center for Disease Control and Prevention (“CDC”) advised that COVID-19
23   was spreading freely without the ability to trace the origin of new infections, also
24   known as community transmission.
25            15.        On March 11, 2020, the World Health Organization (“WHO”) declared
26   COVID-19 to be a pandemic.
27            16.        COVID-19 is highly contagious, uniquely resilient, and deadly.
28
                                                     -3-
                                                                                        COMPLAINT
     4839-2363-5900.v1                                                           Case No. 8:20-cv-1000
         Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 4 of 16 Page ID #:4




1             17.        The WHO states “[t]he disease spreads primarily from person to person
2    through small droplets from the nose or mouth, which are expelled when a person
3    with COVID-19 coughs, sneezes, or speaks…People can catch COVID-19 if they
4    breathe in these droplets from a person infected with the virus… These droplets can
5    land on objects and surfaces around the person such as tables, doorknobs and
6    handrails. People can become infected by touching these objects or surfaces, then
7    touching their eyes, nose or mouth.”1
8             18.        In the April 16, 2020 edition of the New England Journal of Medicine,
9    researchers from UCLA, Princeton University, the National Institute of Allergy and
10   Infectious Diseases and the Centers for Disease Control and Prevention reported a
11   scientific study comparing the Aerosol and Surface Stability of SARS-CoV-2 (novel
12   coronavirus) to an earlier coronavirus, SARS-CoV-1. The study reports that the novel
13   coronavirus persisted in their tests up to 72 hours on plastic and stainless steel.
14            19.        A CDC posting from March 27, 2020 reported that SARS-CoV-2 was
15   identified on surfaces of the cabins on board the Diamond Princess cruise ship 17 days
16   after the cabins were vacated but before they were disinfected. Numerous other
17   scientific studies and articles have identified the persistence of coronavirus on
18   doorknobs, toilets, faucets and other high touch points.
19            20.        In a March 4, 2020 research letter published by the Journal of the
20   American Medical Association, scientists from the National Centre for Infectious
21   Disease and the DSO National Laboratories, both in Singapore, found novel
22   coronavirus in the majority of uncleaned hospital rooms that had previously been
23   occupied by patients infected with COVID-19. The researchers concluded that
24   “SARS-CoV-2 through respiratory droplets and fecal shedding suggests the
25   environment as a potential medium of transmission and supports the need for strict
26
27   1
      “How does COVID-19 spread?,” World Health Organization (last checked May 19,
28   2020), https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-
     and-answersZurich -hub/q-a-detail/q-a-coronaviruses
                                             -4-
                                                                                        COMPLAINT
     4839-2363-5900.v1                                                           Case No. 8:20-cv-1000
      Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 5 of 16 Page ID #:5




1    adherence to environmental and hand hygiene.”
2             21.        Via its corporate web pages, Zurich has admitted to the physical dangers
3    associated with the novel coronavirus, advising its customers to rely on the same
4    scientific studies by the New England Journal of Medicine, The Centers for Disease
5    Control, and other such sources concerning how long the virus survives on surfaces
6    and touch points like door handles and counters. Zurich has underscored the need to
7    repeatedly disinfect these surfaces. See, e.g.,
8    https://www.zurichna.com/knowledge/articles/2020/05/disinfecting-offices-and-
9    facilities-during-the-covid-19-crisis (last checked May 27, 2020).
10            22.        A particular challenge with the novel coronavirus is that it is possible for
11   a person to be infected with COVID-19, but be asymptomatic. Such seemingly
12   healthy people unknowingly spread the virus via speaking, breathing, and touching
13   objects.
14            23.        While infected droplets and particles carrying COVID-19 may not be
15   visible to the naked eye, they are physical objects which travel to other objects and
16   cause harm. Habitable surfaces on which COVID-19 has been shown to survive
17   include, but are not limited to, stainless steel, plastic, wood, paper, glass, ceramic,
18   cardboard, and cloth.
19            24.        At present, testing protocol and reporting faces significant challenges. It
20   was widely reported in late May that the CDC has mixed up test data from individuals
21   testing positive for the virus with individuals showing the presence of antibodies
22   produced in response to the virus. Testing remains limited, and the accuracy of the
23   tests are in doubt. The Food and Drug Administration reported in May that the Abbot
24   ID NOW test used within the White House produces unreliable results.
25            25.        At present, based on testing of only a very small proportion of the
26   population, roughly 1.6 million people are confirmed to have been or are infected
27   throughout the United States, resulting in approximately 100,000 deaths as of late
28   May, 2020. In California, also based on limited testing, more than 82,000 cases have
                                                      -5-
                                                                                          COMPLAINT
     4839-2363-5900.v1                                                             Case No. 8:20-cv-1000
         Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 6 of 16 Page ID #:6




1    been confirmed.
2             26.        The CDC keeps track of known infections by county. Virtually every
3    county where an In-N-Out restaurant is located has reported COVID-19 infections.
4    Within the Company, In-N-Out has been informed that to date, more than 30 of its
5    associates have been diagnosed with COVID-19.
6    C.       Government Orders and the Closure of In-N-Out Restaurants
7             27.        On March 16, 2020, the CDC and the national Coronavirus Task Force
8    issued to the American public guidance titled “30 Days to Slow the Spread” of
9    COVID-19. The guidance called for extreme social distancing measures, such as
10   working from home, avoiding gatherings of more than 10 people, and staying away
11   from bars and restaurants.
12            28.        State governments across the nation recognized the unprecedented and
13   catastrophic situation, with California, Arizona, Nevada, Utah, Oregon and Texas
14   making “State of Emergency” declarations in early March. Within a short time, these
15   states issued orders suspending or severely limiting business operations of non-
16   essential businesses where people could potentially contract COVID-19 from others or
17   the property itself. This included closing restaurant dining rooms.
18            29.        Simultaneously or shortly thereafter, states across the country issued
19   orders encouraging or requiring citizens to “shelter in place” or “stay at home.”
20            30.        In many instances, city and county governments issued their own
21   restrictive orders, which among other things closed restaurant dining rooms.
22            31.        On March 19, 2020, the City of Los Angeles issued its “Safer at Home”
23   order “because, among other reasons, the COVID-19 virus can spread easily from
24   person to person and it is physically causing property loss or damage due to its
25   tendency to attach to surfaces for prolonged periods of time.”2
26
27
     2
28    Public Order Under City of Los Angeles Emergency Authority, Issue Date March
     19, 2020. (last checked May 19, 2020)
                                            -6-
                                                                                         COMPLAINT
     4839-2363-5900.v1                                                            Case No. 8:20-cv-1000
      Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 7 of 16 Page ID #:7




1             32.        On March 31, 2020, Dallas County, Texas issued an order stating that
2    “the COVID-19 virus causes property loss or damage due to its ability to attach to
3    surfaces for prolonged periods of time…”3
4             33.        On March 17, 2020, Orange County issued its “Order of the Local Health
5    Officer” prohibiting “all public and private gatherings of any number of people
6    occurring outside a single household” and ordering that “all restaurants and other
7    establishments that serve food shall close all on-site dining consistent with guidance
8    provided by the California Department of Public Health…”4
9             34.        On March 27, 2020, San Diego County issued its “Order of the Health
10   Officer and Emergency Regulations” ordered all restaurants to close their dining
11   rooms. The order also required essential service providers to follow a strict social
12   distancing and sanitation protocol. The protocol requires the following mandatory
13   procedures: “Disinfecting wipes that are effective against COVID-19 are available
14   near shopping carts and shipping baskets; Employee(s) assigned to disinfect carts and
15   baskets regularly; Hand sanitizer, soap, and water, or effective disinfectant is available
16   to the public at or near the entrance of the facility, at checkout counters, and anywhere
17   else inside the store or immediately outside where people have direct interactions;
18   Disinfecting all payment portals, pens, and styluses after each use; [and] Disinfecting
19   all high-contact surfaces frequently.”5
20
21
     https://www.lamayor.org/sites/g/files/wph446/f/page/file/20200513%20Mayor%20Pu
22   blic%20Order%20SAFER%20AT%20HOME%20ORDER%202020.03.19%20%28R
     EV3%202020.05.13%29X.pdf
     3
23     Amended Order of County Judge Clay Jenkins, Issue date March 31, 2020. (last
     checked May 19 ,2020)
24   https://www.dallascounty.org/Assets/uploads/docs/covid-19/orders-media/033120-
     DallasCountyOrder.pdf
     4
25     Order of the Local Health Officer. Issue Date March 17, 2020. (last checked May
     22, 2020)
26   https://cms.ocgov.com/civicax/filebank/blobdload.aspx?BlobID=114362&fbclid=IwA
     R1DksYgc1FkbpPnypqiHK8pNYojOnKaviWFjd6FIbqYVM8MsRxsMm9YoFw
     5
27      “Order of the Health Officer and Emergency Regulations” issued March 17, 2020
     and updated May 21, 2020. (last checked May 22, 2020)
28   https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/
     HealthOfficerOrderCOVID19.pdf
                                               -7-
                                                                                       COMPLAINT
     4839-2363-5900.v1                                                          Case No. 8:20-cv-1000
         Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 8 of 16 Page ID #:8




1             35.        On March 16, 2020, the City and County of San Francisco issued its
2    shelter in place “Order of the Health Officer No. C19-07” stating:
3             The virus that causes Coronavirus 2019 Disease (“COVID-19”) is easily
              transmitted, especially in group settings, and it is essential that the spread
4
              of the virus be slowed to protect the ability of public and private health
5             care providers to handle the influx of new patients and safeguard public
              health and safety. Because of the risk of the rapid spread of the virus, and
6
              the need to protect all members of the community and the Bay Area
7             region, especially including our members most vulnerable to the virus
              and also health care providers, this Order requires all individuals
8
              anywhere in San Francisco to shelter in place—that is, stay at home…
9
10   It further orders that all “[r]estaurants and cafes—regardless of their seating
11   capacity—that serve food are ordered closed except solely for takeout and delivery
12   service.”6
13            36.        The counties of Santa Clara, San Mateo, Marin, Contra Costa, and
14   Alameda issued near identical orders. On March 31, 2020, the City and County of
15   San Francisco updated its order as follows:
16            It is now well established that the virus that causes Novel Coronavirus
17            2019 Disease (“COVID-19”) is easily transmitted, especially in group
              settings, and that the disease can be extremely serious. It can require long
18            hospital stays, and in some instances cause long-term health
19            consequences or death. It can impact not only those known to be at high
              risk but also other people, regardless of age. This is a global pandemic
20            causing untold societal, social, and economic harm. To mitigate the harm
21            from the pandemic, on March, 16, 2020, the City and County of San
              Francisco, along with a group of five other Bay Area counties and the
22            City of Berkeley, issued parallel health officer orders imposing shelter in
23
     See also “Social Distancing and Sanitation Protocol” issued May 21, 2020. (last
24   checked May 22, 2020)
     https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/c
25   ovid19/SOCIAL_DISTANCING_AND_SANITATION_PROTOCOL_04022020_V1
26   .pdf

27   6
       “Order of the Health Officer No. C19-07” issued March 16, 2020. (last checked
28   May 22, 2020).
     https://www.sfdph.org/dph/alerts/files/HealthOrderC19-07-%20Shelter-in-Place.pdf
                                              -8-
                                                                                       COMPLAINT
     4839-2363-5900.v1                                                          Case No. 8:20-cv-1000
         Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 9 of 16 Page ID #:9




1             place limitations across the Bay Area, requiring everyone to stay safe at
              home except for certain essential needs. Other jurisdictions in the Bay
2
              Area and ultimately the State have since joined in adopting stay safe at
3             home orders.7
4             37.        On March 17, 2020, Mayor Kate Gallego of Phoenix, issued the
5    following proclamation “Based on input from healthcare professionals, business
6    leaders,& community members, PHX is declaring a state of emergency forcing
7    immediate closure of bars & moving restaurants to delivery/take-out/drive-thru only
8    starting 8PM tonight.”8
9             38.        On March 17, 2020, the City of Tucson issued its “Proclamation of the
10   Mayor Declaring an Emergency or Local Emergency” stating:
11            Whereas, in the last several days, the Mayors of various Arizona cities
              and towns, including Flagstaff, Yuma, Prescott Valley, Gilvert and others
12
              have issued proclamations declaring a local emergency in connection
13            with the COVID-19 outbreak;…and whereas, emergency management
              measures are required to reduce the severity of the local emergency and
14
              mitigate the spread of COVID-19; and to protect the health, safety and
15            welfare of the people and property located in the City of Tucson…
16
              It is proclaimed and ordered, effective immediately…to protect life
17            and/or property and to promote public safety and welfare…all
18            restaurants, food courts, cafes, coffeehouses, retail food facilities, and
              other similar business and establishes are prohibited from serving food
19            and beverages for consumption on the premises.9
20            39.        On March 29, 2020, Salt Lake County issued a “Public Health Order”
21   ordering “[d]ine-in food service, whether inside or outside the establishment is
22   prohibited.” The order further instructed essential businesses to practice enhanced
23   sanitation as follows:
24
     7
25     “Order of the Health Officer No. C19-07b” issued March 31, 2020. (last checked
     May 22, 2020).
26   https://www.sfdph.org/dph/alerts/files/HealthOfficerOrder-C19-07b-ShelterInPlace-
     03312020.pdf
     8
27      https://twitter.com/MayorGallego/status/1240001629073469440
     9
       “Proclamation of the Mayor Declaring an Emergency or Local Emergency” issued
28   March 17, 2020. (last check May 22, 2020).
     https://www.tucsonaz.gov/files/PROCLAMATION.pdf
                                              -9-
                                                                                       COMPLAINT
     4839-2363-5900.v1                                                          Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 10 of 16 Page ID #:10




1             Reinforcing key messages to all employees, including staying home
              when sick, using appropriate cough and sneezing etiquette, and practicing
2
              appropriate handwashing…Performing frequent and enhanced
3             environmental cleaning of commonly touched surfaces, such as
              workstations, countertops, railings, door handles, and
4
              doorknobs…Businesses that must accept cash, checks, or credit cards
5             shall use cleansing measures between transactions, including any best
              practices issued by the Health Department. Cash transactions are
6
              discouraged, but not prohibited…Having hand sanitizer and/or sanitizing
7             products readily available for employees and customers.10
8
9             40.        Government orders applicable across all of In-N-Out’s locations have
10   ordered that all restaurant dining rooms be closed.
11            41.        As a result of the COVID-19 pandemic, the property damage caused by
12   the novel coronavirus, and in compliance with government guidance and orders, In-N-
13   Out was forced to close all of its restaurant dining rooms. Based on the phased
14   reopening being permitted by numerous government agencies, it appears highly likely
15   that the reopening of dining rooms will be allowed only in a phased approach that may
16   vary by specific jurisdiction. In-N-Out has suffered and continues to suffer significant
17   losses from the closures of its dining rooms and related losses from the COVID-19
18   pandemic.
19   D.       The Zurich Edge™ “All Risk” Commercial Property Policy
20            42.        In exchange for a very substantial premium, Zurich sold In-N-Out policy
21   number MLP9137890-13, effective from June 1, 2019 to June 1, 2020. The policy
22   provides coverage for property losses, for business interruption losses (“Time
23   Element” per the policy language), and other losses. The policy limit is $250 million,
24   which is subject to deductibles, sublimits, and other conditions described in relevant
25   part below.
26
27
     10
28       “Public Health Order” issued March 29, 2020. (last checked May 22, 2020).
     https://slco.org/globalassets/1-site-files/health/programs/covid/pho/pho3.pdf
                                                 -10-
                                                                                       COMPLAINT
     4839-2363-5900.v1                                                          Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 11 of 16 Page ID #:11




1             43.        The policy contains sublimits for many losses, but other losses are simply
2    subject to the full $250 million policy limit. For example, the policy has no sublimit
3    for Time Element (business interruption) meaning the full $250 million in coverage is
4    available. As other examples, the policy limits coverage to $75 million for earth
5    movement, $2 million for fine arts, $5 million per location for Contingent Time
6    Element, and $1 million for losses from ammonia contamination. The policy also
7    contains some time limits on coverage. For example, coverage for gross earnings (part
8    of Time Element) is limited to 24 months. Civil or Military Authority is limited $2.5
9    million per property and a 90-day time frame.
10            44.        The insuring clause in the 162-page policy provides in relevant part that
11   the policy “[i]nsures against direct physical loss of or damage caused by a Covered
12   Cause of Loss to Covered Property, at an Insured Location. . .” The term “Covered
13   Cause of Loss” is defined as “[a]ll risks of direct physical loss of or damage from any
14   cause unless excluded.”
15            45.        In several distinct ways, the policy explicitly recognizes that
16   contamination of property constitutes “direct physical loss of or damage” to property:
17                       (a)   First, the policy contains a sublimit of $1 million for ammonia
18   contamination.
19                       (b)   Second, the policy extends coverage to radioactive contamination.
20                       (c)   Third, the policy contains an exclusion removing certain types of
21   contamination from coverage while leaving other types of contamination as covered.
22   In the base policy form, Zurich defined “Contamination” to include “pathogen or
23   pathogenic organism, bacteria, virus, disease causing or illness causing agent. . .” The
24   base policy form also defined “Contaminant” to include ammonia. But through an
25   endorsement that was issued at the inception of coverage, the terms “contamination”
26   and “contaminant” were redefined in relevant part to delete pathogen or pathogenic
27   organism, bacteria, virus and disease-causing illness or agent and ammonia from the
28   exclusion.
                                                      -11-
                                                                                          COMPLAINT
     4839-2363-5900.v1                                                             Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 12 of 16 Page ID #:12




1             46.        As noted above, Zurich deleted the exclusion for ammonia
2    contamination, and applied a $1 million sublimit to that loss only. With respect to
3    pathogen or pathogenic organism, bacteria, virus and disease-causing illness or agent,
4    the policy does not apply a sublimit, meaning the entire $250 million limit is
5    available.
6             47.        The policy covers In-N-Out’s Time Element losses up to $250 million,
7    subject to the applicable deductible, based on the novel coronavirus and direct
8    physical loss of or damage to property.
9             48.        The novel coronavirus has caused “direct physical loss of or damage to”
10   In-N-Out property insured under the policy.
11            49.        The policy contains deductibles of $200,000 for Time Element per
12   occurrence. The policy contains a deductible of $200,000 for Contingent Time
13   Element per location. The policy contains other deductibles for specific properties and
14   circumstances.
15            50.        The policy contains a section entitled “Time Element Coverages” which
16   insures In-N-Out’s gross earnings. Within that section, coverage is extended for
17   “Extra Expense” which covers the cost to resume normal business operations with a
18   $10 million limit.
19            51.        The policy also contains what are described as “Special Coverages.”
20   These include items such as “Civil or Military Authority,” “Contingent Time
21   Element,” “Decontamination Costs,” “Ingress/Egress,” and many others.
22            52.        “Civil or Military Authority” coverage insures the Time Element Loss
23   (gross earnings) resulting from “the necessary Suspension of the Insured’s business
24   activities at an Insured Location if the Suspension is caused by order of civil or
25   military authority that prohibits access to the Location. That order must result from a
26   civil authority’s response to direct physical loss of or damage caused by a Covered
27   Cause of Loss to property not owned, occupied, leased or rented by the insured” and
28   within one mile of an insured location. As alleged above, state and local governments
                                                    -12-
                                                                                       COMPLAINT
     4839-2363-5900.v1                                                          Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 13 of 16 Page ID #:13




1    issued orders closing In-N-Out’s dining rooms in order to control spread of the virus
2    and specifically because the virus is causing property loss or damage everywhere,
3    including many places within one mile of In-N-Out locations. As a result of those civil
4    orders, In-N-Out has suffered loss insured under the policy.
5             53.        “Contingent Time Element” coverage covers the gross earning loss
6    “directly resulting from the necessary Suspension of the Insured’s business activities
7    at an Insured Location if the Suspension results from the direct physical loss of or
8    damage caused by [any non-excluded cause] to Property . . . at Direct Dependent
9    Time Element Locations, Indirect Dependent Time Element Locations, and
10   Attraction Properties located worldwide . . . .” Attraction Properties are defined as
11   properties that attract customers to the insured’s business. In plain English, the policy
12   provides coverage for In-N-Out’s losses if certain types of neighboring properties
13   suffer property loss or damage of the type not excluded under the policy. For example,
14   In-N-Out operates stores near numerous universities and is highly popular with
15   students. The closure of classes at UCLA, UC Irvine and elsewhere by reason of the
16   coronavirus has resulted in covered loss of business for In-N-Out.
17            54.        “Decontamination Costs” are covered to the sublimit where a law or
18   ordinance regulating contamination results in increased cost of decontamination.
19            55.        The insuring clause covers “loss of or damage to property,” with the
20   word “or” signifying that those are two different concepts. There is no requirement
21   that the loss of property be permanent or complete. Here, In-N-Out is suffering both a
22   “loss of” its dining rooms, and property damage based on the scientific studies quoted
23   above.
24            56.        Beginning with its introduction in 2008, Zurich marketed its Edge policy
25   form as offering uniquely “broader coverage and greater flexibility.” Zurich CEO
26   made this announcement and lauded the clarity of the form.
27   E.       In-N-Out’s Losses
28            57.        A large percentage of In-N-Out’s business derives from on-site dining in
                                                    -13-
                                                                                        COMPLAINT
     4839-2363-5900.v1                                                           Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 14 of 16 Page ID #:14




1    its dining rooms and via walk-up sales for its outside eating areas. Since mid-March,
2    those dining rooms have been closed resulting in a substantial Time Element loss of
3    the Company’s “gross earnings” as insured under the policy.
4             58.        In-N-Out has incurred and will incur “Decontamination Costs” under the
5    policy.
6             59.        While potentially and at least partially overlapping with its Time Element
7    Loss, the gross earnings loss as covered under the policy is also resulting as
8    Contingent Time Element Loss given the closure of nearby properties, and Civil
9    Authority loss as a result of Civil Orders as alleged above.
10            60.        As the nation works to determine a path forward to reopening business,
11   In-N-Out expects that it will incur Extra Expense as insured under the policy. In-N-
12   Out also expects that with the calculation of its full losses when better known,
13   additional coverages under the policy may be applicable.
14   F.       Zurich’s Denial of Claim
15            61.        On or about April 20, 2020, In-N-Out gave notice to Zurich of its
16   coronavirus loss. To date, Zurich’s known investigation effort regarding In-N-Out is
17   limited to a short email containing a handful of questions regarding COVID-19
18   diagnoses and the amount of loss, to which In-N-Out responded.
19            62.        Within one week of receiving notice, a senior Zurich employee informed
20   In-N-Out that he believed Zurich would not cover the loss. Instead, Zurich announced
21   to the world press that it denies there is coverage for virtually all business interruption
22   losses arising from the novel coronavirus. On or about May 14, 2020, Zurich’s CFO
23   George Quinn announced Zurich’s position that virtually all (more than 99%) of its
24   policies in the United States exclude losses for virus (even though its broadly
25   marketed Edge form does not exclude virus losses). He further claimed that Zurich’s
26   worldwide business interruption claims due to COVID-19 would be about $450
27   million (60% of $750 million) in 2020, with the bulk of those claims payments being
28   in Europe. https://www.zurich.com/en/media/news-releases/2020/2020-0514-01 ,
                                                     -14-
                                                                                        COMPLAINT
     4839-2363-5900.v1                                                           Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 15 of 16 Page ID #:15




1    https://www.insurancejournal.com/news/international/2020/05/14/568567.htm (both
2    last checked May 28, 2020).
3             63.        On May 29, 2020, a claims representative from Zurich telephoned In-N-
4    Out and said that Zurich was denying the claim. She said a written letter would be
5    forthcoming, but that Zurich took the position that the policy excludes loss relating to
6    virus despite the plain policy language to the contrary.
7    V.       CAUSES OF ACTION
8                                       FIRST CAUSE OF ACTION
9                                            (Breach of Contract)
10            64.        In-N-Out incorporates the above Paragraphs 1-45 by reference.
11            65.        In-N-Out paid for the policy and otherwise performed all of its
12   obligations owed under that policy or was excused from performance. In denying
13   coverage for In-N-Out’s insurance claim as alleged above, Zurich breached the
14   contract. As a result, In-N-Out has suffered and continues to suffer damage in an
15   amount to be proven at trial.
16                                     SECOND CAUSE OF ACTION
17                                            (Declaratory Relief)
18            66.        Plaintiff incorporates the above Paragraphs by reference.
19            67.        An actual controversy exists between the parties within the meaning of
20   California Code of Civil Procedure Section 1060.
21            68.        As such, this Court has the authority to issue a declaratory judgment
22   concerning the respective rights and duties of In-N-Out and Zurich under the policy.
23            69.        In-N-Out is entitled the declaratory relief establishing that the losses it
24   has suffered are covered by Policy.
25   VI.      PRAYER FOR RELIEF
26            WHEREFORE, In-N-Out prays for judgment as follows:
27            1.         On the First Cause of Action for Breach of Contract:
28
                                                      -15-
                                                                                            COMPLAINT
     4839-2363-5900.v1                                                               Case No. 8:20-cv-1000
     Case 8:20-cv-01000 Document 1 Filed 05/29/20 Page 16 of 16 Page ID #:16




1                        (a)   For damages in an amount up to the policy limit less a proper
2    deductible;
3                        (b)   For costs of suit; and
4                        (c)   Interest at the maximum legal rate on all amounts owed under the
5    Policy, accruing from the date upon which amounts should have been paid.
6             2.         On the Second Cause of Action for Declaratory Relief:
7                        (a)   That this Court declare the rights, obligations and liabilities of the
8    parties herein and specifically declare, as In-N-Out contends, that the events and
9    losses incurred as described in this complaint are covered by the policy.
10            3.         On all causes of action:
11                       (a)   For costs of suit incurred herein; and
12                       (b)   For such other relief as the Court may deem just and proper.
13
14
      Dated: May 29, 2020                                      PILLSBURY WINTHROP SHAW
15                                                             PITTMAN LLP
16
                                                                   /s/ Robert L. Wallan
17                                                       By:             Robert L. Wallan
                                                                         Rebecca Tierney
18                                                             Attorneys for Plaintiff IN-N-OUT
                                                               BURGERS
19
20
21
22
23
24
25
26
27
28
                                                        -16-
                                                                                           COMPLAINT
     4839-2363-5900.v1                                                              Case No. 8:20-cv-1000
